[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal1 from a decision of the Clinton County Court of Common Pleas granting a divorce between appellee, Helen M. Potter, and appellant, Lawrence C. Potter.
In the absence of a specific assignment of error in the brief, it appears that appellant is claiming the trial court erred by classifying certain real and personal assets as marital, rather than separate, property. This assignment of error is overruled. Appellant, as the party seeking to have assets classified as separate property, has not met the burden of proof in tracing the assets to separate property. Peck v. Peck
(1994), 96 Ohio App.3d 731; Partridge v. Matthews (Feb. 10, 2001), Brown App. No. CA2000-04-007, unreported.
The trial court's characterization of the property in question as marital did not constitute an abuse of discretion and will not be reversed on appeal. Peck at 734. See, also, Hamblin v. Hamblin (Oct. 18, 1993), Butler App. Nos. CA93-03-044 and -048, unreported. The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  ___________________________________ William W. Young, Presiding Judge
Anthony Valen, Judge, Stephen W. Powell, Judge.
1 The court has sua sponte assigned this case to the accelerated calendar.